DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-11, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vihl (US 3,318,376).
Regarding claim 1, the reference Vihl discloses a jacketed vessel for temperature control of contents within the vessel (see col. 1, lines 14-46; Figs. 1-10), the vessel comprising: 5a vessel shell (22) having an exterior surface, and a jacket (24, 26, 28) comprising a length of conduit having a center portion (52) that extends along the length of the conduit, wherein the center portion has a concave inner surface, and two opposing side portions (54, 56) each integrally formed lengthwise with the center portion, wherein each side portion has a convex inner 10surface that is continuous with the concave inner surface of the center portion, wherein the two opposing side portions include two opposing edge sections along the length of the conduit (best seen in Fig. 9), wherein each of the edge sections of the conduit is integrally attached to the exterior 
Regarding claim 2, the reference Vihl discloses the jacketed vessel, wherein the center portion of the conduit has a cross-sectional shape of a circular segment (see Fig. 9).
Regarding claim 4, the reference Vihl discloses the jacketed vessel, wherein the conduit has a transition between the concave inner surface of the center portion (52) and the convex inner surface of each side portion (54, 56) at an inflection point, wherein the convex inner surface of each side portion has a shape of a circular segment having a radius (R2) that has a length that is at least 17% of the length of a transverse line (i.e., 2R1) having end points at each inflection point, which is within the claimed range (see col. 6, lines 21-31; Fig. 9).
Regarding claim 5, the reference Vihl discloses the jacketed vessel, wherein the convex inner surface of each side 15portion is tangential to the exterior surface of the shell (see col. 5, line 63 to col. 6, line 20; Figs. 3, 11, 10, 19).
Regarding claim 7, the reference Vihl discloses the jacketed vessel, wherein each of the edge sections of the conduit is integrally attached to the exterior surface of the shell by a welding joint (60) (see col. 7, lines 22-25; Fig. 11).

Regarding claim 9, the reference Vihl discloses the jacketed vessel, wherein the welding joint is formed by a single weld pass (see col. 7, lines 22-25; Fig. 11).
Regarding claim 10, the reference Vihl discloses a method of manufacturing a jacketed vessel for temperature control of contents within the vessel (see col. 1, lines 14-46; Figs. 1-10), the method comprising the steps of: providing a vessel shell (22) constructed of weldable material and having an exterior surface; providing a length of conduit (24, 26, 28) constructed of weldable material and open along one side of the length of conduit, wherein the length of conduit has a center portion that extends along the length of the conduit, wherein the center portion has a concave inner surface, and two opposing side portions each integrally formed lengthwise with the center portion, wherein each side portion has a convex inner surface that is continuous with the concave inner surface of the center portion, wherein the two opposing side portions include two opposing edge sections along the length of the conduit (best seen in Fig. 9); and welding each of the edge sections of the conduit to the shell along the length of the conduit in a spiral orientation to form a welding joint at which each edge section is integrally attached to the vessel shell (see col. 7, lines 10-25; Fig. 11), wherein both the concave and convex inner surfaces of the conduit and the exterior surface of the shell form a passageway that is enclosed along the length of the conduit, and wherein the 
Regarding claim 11, the reference Vihl discloses the method, wherein the step of welding the edge sections of the conduit to the shell in a spiral orientation comprises welding multiple 360 33degree arcs of conduit, wherein the welding joint formed by the welding step joins an edge section of one arc of conduit to both an opposing edge section of an adjacent arc of conduit and to the vessel shell (see col. 7, lines 22-25; 1-3 and 11).
Regarding claim 18, the reference Vihl discloses the method, wherein the center portion of the conduit has a cross-sectional shape of a circular segment (see Fig. 9).
Regarding claim 20, the reference Vihl discloses the jacketed vessel, wherein the conduit has a transition between the concave inner surface of the center portion (52) and the convex inner surface of each side portion (54, 56) at an inflection point, wherein the convex inner surface of each side portion has a shape of a circular segment having a radius (R2) that has a length that is at least 17% of the length of a transverse line (i.e., 2R1) having end points at each inflection point, which is within the claimed range (see col. 6, lines 21-31; Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vihl (US 3,318,376).
Regarding claim 3, the claim depend from claim 1 such that the reasoning applied to claim 1 above is applied herein for the dependent portion of the claim. The reference Vihl further discloses that the conduit (24, 26, 28) has a transition between the concave inner surface of the center portion and the convex inner surface of each side portion at an inflection point (see col. 5, lines 63-72; Fig. 9), wherein the edge sections of the opposing side portions (54, 56) are positioned to form a heat transfer area having a width falling within the claimed range (see col. 6, lines 21-41; Fig. 9). The reference Vihl, however, does not specifically disclose that each inflection point is located at a distance from the exterior surface of the shell sufficient to form a cross-sectional area of the passageway that is at least 4% greater than a cross-sectional area defined by the concave inner surface (i.e., the inside radius R1, as shown in Fig. 9) of the center portion (52) and a transverse line having end points at each inflection point. 1, which defines the concave inner surface of the center portion (52), of about one and half inches; a radius of curvature R2, which defines the convex inner 10surfaces of the two opposing side portions (54, 56), of about one third of the radius of curvature R1; and a material thickness of the conduit which is about 0.125 inches (see col. 6, lines 21-46). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Vihl, to provide the conduit of Vihl in dimensions such that each inflection point is located at a distance from the exterior surface of the shell so as to form a cross-sectional area of the passageway that is at least 4% greater than a cross-sectional area defined by the concave inner surface of the center portion (52) and a transverse line having end points at each inflection point, as claimed by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 19, the claim depend from claim 10 such that the reasoning applied to claim 10 above is applied herein for the dependent portion of the claim. The reference Vihl further discloses that the conduit (24, 26, 28) has a transition between the concave inner surface of the center portion and the convex inner surface of each side portion at an inflection point (see col. 5, lines 63-72; Fig. 9), wherein the edge 1, as shown in Fig. 9) of the center portion (52) and a transverse line having end points at each inflection point. However, the reference Vihl teaches that conduit may suitably have the following dimensions: a base width W, as measured between the edge sections of the opposing side portions (54, 56), between four and five inches; a height H, as measured from the base of the conduit to the crown of the center portion (52), of about 1 and half inches; an inside radius of curvature R1, which defines the concave inner surface of the center portion (52), of about one and half inches; a radius of curvature R2, which defines the convex inner 10surfaces of the two opposing side portions (54, 56), of about one third of the radius of curvature R1; and a material thickness of the conduit which is about 0.125 inches (see col. 6, lines 21-46). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Vihl, to provide the conduit of Vihl in dimensions such that each inflection point is located at a distance from the exterior surface of the shell so as to form a cross-sectional area of the passageway that is at least 4% greater than a cross-sectional area defined by the concave inner surface of the center portion (52) and a transverse line having end points at each inflection point, as claimed by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vihl as applied to claim 1 above, and further in view of Epstein (US 4,205,720).
Regarding claim 6, the reference Vihl does not specifically disclose wherein each edge section of the conduit has a beveled edge. The reference Epstein discloses a heat transfer conduit (30) for attachment by welding at two side edge sections of the conduit (30) to an outer surface of a heat transfer vessel (14) (see col. 1, line 57 to col. 2, lines 11; Figs. 1-3). The reference Epstein further teaches that it is desirable to provide the two side edge sections of the conduit with a beveled edge for better penetration of a weld (32) between the edge sections of the conduit and the outer surface of the heat transfer vessel (see col. 2, lines 24-26; Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Epstein, to similarly provide a beveled edge to each edge section of the conduit of Vihl for better penetration of a weld between the edge sections (54, 56) of the conduit and the exterior surface of the vessel sell (22). 
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vihl as applied to claims 10 and 11 above, and further in view of Beatty (US 2016/0016267).
Regarding claim 12, the reference Vihl discloses the method wherein the welding joint is formed by a single weld pass (see col. 7, lines 22-25; Fig. 11). The reference Vihl, however, does not specifically disclose that welding multiple 360-degree arcs of 5conduit comprises continuously rotating the vessel shell while welding. The reference 
Regarding claim 15, the reference Vihl does not specifically disclose that the step of welding the edge sections of the conduit to the shell is done by submerged arc welding. The reference Beatty teaches a tank welding fixture for continuously rotating a tank during a welding operation (see paras. [0019]; [0027]; Figs. 1-4). The reference Beatty further discloses that the welding fixture can be used during manual welding operations or robotic welding operations. The reference Beatty further teaches that examples of welding operations that can be performed by robotic welding include gas metal arc welding, flux-cored arc welding, and submerged arc welding (see para. [0039]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to conduct the welding operation of Vihl by a submerged arc welding technique using a welding robot as taught by Beatty because, as evidenced by the reference Beatty (see para. [0039]), it is typical in the art to perform a weld operation by a submerged arc welding technique using a welding robot.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vihl as applied to claims 10 and 11 above, and further in view of Vihl (US 3,452,568) (hereinafter: Vihl ‘568).
Regarding claim 13, the reference Vihl does not specifically disclose wherein the step of providing a length of conduit comprises the steps of providing a strip of weldable material and using rotary forming dies to form the strip into the length of conduit. The reference Vihl ‘568 teaches an apparatus for continuous forming of a strip of weldable material into a length of conduit, similar to the length of conduit taught by Vihl, using rotary forming dies (see Abstract; Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vihl and Vihl ‘568, and utilized the apparatus taught by Vihl ‘568 to produce the length of conduit taught by Vihl from a strip of weldable material, as doing so would amount to nothing more than a use of a known apparatus for its intended use in a known environment to accomplish an entirely expected result.
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vihl in view of Beatty as applied to claim 12 above, and further in view of Vihl (US 3,452,568) (hereinafter: Vihl ‘568).
	Regarding claim 14, the reference Vihl does not specifically disclose wherein the step of providing a length of conduit comprises the steps of providing a strip of weldable material and using rotary forming dies to form the strip into the length of conduit. The reference Vihl ‘568 teaches an apparatus for continuous forming of a strip of weldable material into a length of conduit, similar to the length of conduit taught by Vihl, using rotary forming dies (see Abstract; Fig. 1). It would have been obvious to one having 
The references Vihl and Vihl ‘568 are silent with respect to simultaneously rotating the vessel shell during the step of welding the edge sections of the conduit to the shell. The reference Beatty teaches a tank welding fixture for continuously rotating a tank during a welding operation (see paras. [0019]; [0027]; Figs. 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vihl, Vihl ‘568, and Beatty, and utilized the tank welding fixture taught by Beatty for continuously rotating the vessel shell (22) of Vihl while welding the conduit around the vessel shell, as doing so would amount to nothing more than a use of a known apparatus for its intended use in a known environment to accomplish an entirely expected result.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims would be allowable because the prior art of record does not disclose or fairly suggest the step of using a rotary cutter to form a beveled edge on each edge section of the conduit, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774